            Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 1 of 18




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  JESUS MIRANDA FRANCO, individually
  and on behalf of others similarly situated,

                                     Plaintiff,                       COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER
  MI BARRIO MEAT MARKET INC. (D/B/A                               29 U.S.C. § 216(b)
  MI BARRIO MEAT MARKET INC.),
  GEORGE PORTOREAL, NEW PUBLIC                                           ECF Case
  MEAT MARKET INC (D/B/A NEW PUBLIC
  MEAT MARKET), MARIA PEREZ,
  FRANCISCO ZUNIGA, and ROBERTO PAZ,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Jesus Miranda Franco (“Plaintiff Miranda” or “Mr. Miranda”), individually and

 on behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against Mi Barrio Meat Market Inc. (d/b/a Mi Barrio

 Meat Market Inc.), New Public Meat Market Inc (d/b/a New Public Meat Market), (“Defendant

 Corporations”), George Portoreal, Maria Perez, Francisco Zuniga, and Roberto Paz, (“Individual

 Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Miranda is a former employee of Defendants Mi Barrio Meat Market Inc.

(d/b/a Mi Barrio Meat Market Inc.), George Portoreal, New Public Meat Market Inc (d/b/a New

Public Meat Market), Maria Perez, Francisco Zuniga, and Roberto Paz.
              Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 2 of 18




         2.      Defendants own, operate, or control two meat market companies, located at 1875

Lexington Ave # 1, New York, NY 10035 under the name “Mi Barrio Meat Market Inc.” and at 50-

21 5 Avenue, Brooklyn, NY, 11220 under the name “New Public Meat Market”.

         3.     Upon information and belief, individual Defendants George Portoreal, Maria Perez,

Francisco Zuniga, and Roberto Paz, serve or served as owners, managers, principals, or agents of

Defendant Corporations and, through these corporate entities, operate or operated the meat markets

as a joint or unified enterprise.

         4.     Plaintiff Miranda was employed as a butcher at the meat markets located at 1875

Lexington Ave # 1, New York, NY 10035 and 50-21 5 Avenue, Brooklyn, NY, 11220.

         5.     At all times relevant to this Complaint, Plaintiff Miranda worked for Defendants in

excess of 40 hours per week, without appropriate overtime compensation for the hours that he

worked.

         6.     Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Miranda appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

         7.     Furthermore, Defendants repeatedly failed to pay Plaintiff Miranda wages on a timely

basis.

         8.     Defendants’ conduct extended beyond Plaintiff Miranda to all other similarly situated

employees.

         9.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Miranda and other employees to work in excess of forty (40) hours per week

without providing the overtime compensation required by federal and state law and regulations.




                                                  -2-
             Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 3 of 18




       10.     Plaintiff Miranda now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid overtime wages pursuant to the Fair Labor Standards Act of 1938,

29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650

et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees and costs.

       11.     Plaintiff Miranda seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Miranda’s state law claims under 28

U.S.C. § 1367(a).

       13.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operated one meat market company located in this district. Further, Plaintiff Miranda was employed

by Defendants in this district.

                                                 PARTIES

                                                   Plaintiff

       14.     Plaintiff Jesus Miranda Franco (“Plaintiff Miranda” or “Mr. Miranda”) is an adult

individual residing in Kings County, New York.

       15.     Plaintiff Miranda was employed by Defendants at Mi Barrio Meat Market and New

Public Market from approximately 2008 until on or about June 8, 2020.




                                                  -3-
             Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 4 of 18




       16.     Plaintiff Miranda consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants

       17.     At all relevant times, Defendants owned, operated, or controlled two meat market

companies, located at 1875 Lexington Ave # 1, New York, NY 10035 under the name “Mi Barrio

Meat Market Inc.” and at 50-21 5 Avenue, Brooklyn, NY, 11220 under the name “New Public Meat

Market”.

       18.     Upon information and belief, Mi Barrio Meat Market Inc. (d/b/a Mi Barrio Meat

Market Inc.) is a domestic corporation organized and existing under the laws of the State of New

York. Upon information and belief, it maintains its principal place of business at 1875 Lexington

Ave # 1, New York, NY 10035.

       19.     Upon information and belief, New Public Meat Market Inc (d/b/a New Public Meat

Market) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 50-21 5 Avenue,

Brooklyn, NY, 11220.

       20.     Defendant George Portoreal is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant George Portoreal is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant

George Portoreal possesses operational control over Defendant Corporations, an ownership interest

in Defendant Corporations, and controls significant functions of Defendant Corporations. He

determines the wages and compensation of the employees of Defendants, including Plaintiff




                                                  -4-
             Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 5 of 18




Miranda, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       21.     Defendant Maria Perez is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Maria Perez is sued individually

in her capacity as owner, officer and/or agent of Defendant Corporations. Defendant Maria Perez

possesses operational control over Defendant Corporations, an ownership interest in Defendant

Corporations, and controls significant functions of Defendant Corporations. She determines the

wages and compensation of the employees of Defendants, including Plaintiff Miranda, establishes

the schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       22.     Defendant Francisco Zuniga is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Francisco Zuniga is sued

individually in his capacity as a manager of Defendant Corporations. Defendant Francisco Zuniga

possesses operational control over Defendant Corporations and controls significant functions of

Defendant Corporations. He determines the wages and compensation of the employees of

Defendants, including Plaintiff Miranda, establishes the schedules of the employees, maintains

employee records, and has the authority to hire and fire employees.

       23.     Defendant Roberto Paz is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Roberto Paz is sued individually

in his capacity as a manager of Defendant Corporations. Defendant Roberto Paz possesses

operational control over Defendant Corporations and controls significant functions of Defendant

Corporations. He determines the wages and compensation of the employees of Defendants, including




                                                  -5-
             Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 6 of 18




Plaintiff Miranda, establishes the schedules of the employees, maintains employee records, and has

the authority to hire and fire employees.

                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       24.     Defendants operate two meat market companies located in the East Harlem section

of Manhattan in New York City and the Sunset Park section of Brooklyn in New York City.

       25.     Individual Defendants, George Portoreal, Maria Perez, Francisco Zuniga, and

Roberto Paz, possess operational control over Defendant Corporations, possess ownership interests

in Defendant Corporations, or control significant functions of Defendant Corporations.

       26.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       27.     Each Defendant possessed substantial control over Plaintiff Miranda’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Miranda, and all similarly situated individuals,

referred to herein.

       28.     Defendants jointly employed Plaintiff Miranda (and all similarly situated employees)

and are Plaintiff Miranda’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       29.     In the alternative, Defendants constitute a single employer of Plaintiff Miranda and/or

similarly situated individuals.

       30.     Upon information and belief, Individual Defendants George Portoreal and Maria

Perez operate Defendant Corporations as either alter egos of themselves and/or fail to operate




                                                  -6-
                Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 7 of 18




Defendant Corporations as entities legally separate and apart from themselves, by among other

things:

                 a) failing to adhere to the corporate formalities necessary to operate Defendant

                    Corporations as Corporations,

                 b) defectively forming or maintaining the corporate entities of Defendant

                    Corporations, by, amongst other things, failing to hold annual meetings or

                    maintaining appropriate corporate records,

                 c) transferring assets and debts freely as between all Defendants,

                 d) operating Defendant Corporations for their own benefit as the sole or majority

                    shareholders,

                 e) operating Defendant Corporations for their own benefit and maintaining control

                    over these corporations as closed Corporations,

                 f) intermingling assets and debts of their own with Defendant Corporations,

                 g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                    liability as necessary to protect their own interests, and

                 h) Other actions evincing a failure to adhere to the corporate form.

          31.     At all relevant times, Defendants were Plaintiff Miranda’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Miranda, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Miranda’s services.

          32.     In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).



                                                     -7-
             Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 8 of 18




       33.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the meat

markets on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       34.       Plaintiff Miranda is a former employee of Defendants who was employed as a

butcher.

       35.       Plaintiff Miranda seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                     Plaintiff Jesus Miranda Franco

       36.       Plaintiff Miranda was employed by Defendants from approximately 2008 until on or

about June 8, 2020.

       37.       Defendants employed Plaintiff Miranda as a butcher.

       38.       Plaintiff Miranda regularly handled goods in interstate commerce, such as meat and

other supplies produced outside the State of New York.

       39.       Plaintiff Miranda’s work duties required neither discretion nor independent

judgment.

       40.       Throughout his employment with Defendants, Plaintiff Miranda regularly worked in

excess of 40 hours per week.

       41.       From approximately June 2014 until on or about September 2019, Plaintiff Miranda

worked at the Mi Barrio location from approximately 8:00 a.m. until on or about 6:30 p.m.,

Thursdays through Tuesdays (typically 63 hours per week).




                                                   -8-
             Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 9 of 18




       42.     From approximately October 2019 until on or about March 2020, Plaintiff Miranda

worked at the New Public Market location from approximately 8:00 a.m. until on or about 6:30 p.m.,

Thursdays to Tuesdays (typically 63 hours per week).

       43.     From approximately March 2020 until on or about June 8, 2020, Plaintiff Miranda

worked at the New Public Market location from approximately 8:00 a.m. until on or about 6:30 p.m.,

7 days a week (typically 73.5 hours per week).

       44.     Throughout his employment, Defendants paid Plaintiff Miranda his wages in cash.

       45.     From approximately June 2014 until on or about July 2017, Defendants paid Plaintiff

Miranda a fixed salary of $750 per week.

       46.     From approximately August 2017 until on or about September 2019, Defendants paid

Plaintiff Miranda a fixed salary of $900 per week.

       47.     From approximately October 2019 until on or about February 2019, Defendants paid

Plaintiff Miranda a fixed salary of $1,050 per week.

       48.     From approximately March 2020 until on or about June 2020, Defendants paid

Plaintiff Miranda a fixed salary of $1,300 per week.

       49.     For approximately 8 days, Defendants did not pay Plaintiff Miranda any wages for

his work.

       50.     Defendants never granted Plaintiff Miranda any breaks or meal periods of any kind.

       51.     Plaintiff Miranda was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       52.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Miranda regarding overtime and wages under the FLSA and NYLL.



                                                  -9-
             Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 10 of 18




       53.      Defendants did not provide Plaintiff Miranda an accurate statement of wages, as

required by NYLL 195(3).

      54.       Defendants did not give any notice to Plaintiff Miranda, in English and in Spanish

(Plaintiff Miranda’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      55.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Miranda (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate overtime compensation as required by federal and state laws.

      56.       Plaintiff Miranda was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      57.       Defendants   willfully   disregarded      and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      58.       Defendants paid Plaintiff Miranda his wages in cash.

      59.       Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      60.       Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Miranda (and similarly situated individuals) worked,

and to avoid paying Plaintiff Miranda properly for his full hours worked.




                                                 - 10 -
            Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 11 of 18




      61.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      62.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Miranda and other similarly situated former workers.

      63.      Defendants failed to provide Plaintiff Miranda and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      64.      Defendants failed to provide Plaintiff Miranda and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      65.       Plaintiff Miranda brings his FLSA overtime compensation and liquidated damages

claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all



                                                  - 11 -
                Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 12 of 18




similarly situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      66.          At all relevant times, Plaintiff Miranda and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required overtime pay at a one and

one-half their regular rates for work in excess of forty (40) hours per workweek under the FLSA and

willfully failing to keep records under the FLSA.

      67.          The claims of Plaintiff Miranda stated herein are similar to those of the other

employees.

                                       FIRST CAUSE OF ACTION

                  VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      68.          Plaintiff Miranda repeats and realleges all paragraphs above as though fully set forth

herein.

          69.      At all times relevant to this action, Defendants were Plaintiff Miranda’s employers

(and employers of the putative FLSA Class members) within the meaning of the Fair Labor

Standards Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff Miranda

(and the FLSA Class members), controlled the terms and conditions of employment, and

determined the rate and method of any compensation in exchange for his employment.

          70.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

          71.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards



                                                    - 12 -
            Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 13 of 18




Act. 29 U.S.C. § 203 (r-s).

      72.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Miranda (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      73.      Defendants’ failure to pay Plaintiff Miranda (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      74.      Plaintiff Miranda (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      75.       Plaintiff Miranda repeats and realleges all paragraphs above as though fully set forth

herein.

      76.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Miranda overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      77.      Defendants’ failure to pay Plaintiff Miranda overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      78.      Plaintiff Miranda was damaged in an amount to be determined at trial.

                                   THIRD CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW



                                                 - 13 -
            Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 14 of 18




      79.       Plaintiff Miranda repeats and realleges all paragraphs above as though fully set forth

herein.

      80.      Defendants failed to provide Plaintiff Miranda with a written notice, in English and

in Spanish (Plaintiff Miranda’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      81.      Defendants are liable to Plaintiff Miranda in the amount of $5,000, together with

costs and attorneys’ fees.

                                  FOURTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      82.       Plaintiff Miranda repeats and realleges all paragraphs above as though fully set forth

herein.

      83.      With each payment of wages, Defendants failed to provide Plaintiff Miranda with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the




                                                 - 14 -
             Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 15 of 18




regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      84.         Defendants are liable to Plaintiff Miranda in the amount of $5,000, together with

costs and attorneys’ fees.



                                      FIFTH CAUSE OF ACTION

                     VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

      85.         Plaintiff Miranda repeats and realleges all paragraphs above as though set forth fully

herein.

      86.         Defendants did not pay Plaintiff Miranda on a regular weekly basis, in violation of

NYLL §191.

      87.         Defendants are liable to Plaintiff Miranda in an amount to be determined at trial.



                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Miranda respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

            (b)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Miranda and the FLSA Class members;



                                                   - 15 -
         Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 16 of 18




       (c)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Miranda’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (d)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Miranda and the FLSA Class members;

       (e)     Awarding Plaintiff Miranda and the FLSA Class members damages for the amount

of unpaid overtime compensation and damages for any improper deductions or credits taken

against wages under the FLSA as applicable;

       (f)     Awarding Plaintiff Miranda and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid overtime compensation, and

damages for any improper deductions or credits taken against wages under the FLSA as applicable

pursuant to 29 U.S.C. § 216(b);

       (g)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Miranda;

       (h)     Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiff Miranda;

       (i)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Miranda’s compensation, hours, wages and any deductions or

credits taken against wages;

       (j)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Miranda;

       (k)     Awarding Plaintiff Miranda damages for the amount of unpaid overtime

compensation, and for any improper deductions or credits taken against wages as applicable



                                              - 16 -
         Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 17 of 18




       (l)     Awarding Plaintiff Miranda damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (m)     Awarding Plaintiff Miranda liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of overtime compensation shown to be owed pursuant to NYLL

§ 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

       (n)     Awarding Plaintiff Miranda and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (o)      Awarding Plaintiff Miranda and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (p)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (q)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Miranda demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       June 29, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff



                                                - 17 -
Case 1:20-cv-04983-AJN Document 1 Filed 06/29/20 Page 18 of 18
